EXHIBIT 10.4

A.G. EDWARDS, INC.
CORPORATE EXECUTIVE BONUS PLAN
2005 RESTATEMENT

1.       Description of the Plan.




The Corporate Executive Bonus Plan is designed to provide certain officers of
A.G. Edwards, Inc. and its subsidiaries with a direct participation in the
profitability of the Company. A bonus pool is accrued for each fiscal year based
on formulas relating to the Company’s Pre-tax Earnings and the net revenues of
certain departments. The formulas are determined by the Board of Directors of
the Holding Company. The bonus pool is distributed among the participants in the
Plan based on their Shares and salary.



2.       Definitions.




“Branch Manager’s Share of Branch Office Profits” means the amount of bonus to
which a branch office manager is entitled based on the profits of the branch
office that he or she manages, after distributions by such branch officer
manager to other personnel, determined consistently in the normal course of
business for all branch office managers.





“Company” means the Holding Company and its direct and indirect subsidiaries,
individually or collectively, as the context may require.





“Eligible Employee” for a fiscal year means an individual employed by the
Company who has satisfied the requirements of Section 3 for such fiscal year.





“Executive Bonus Pool” for a fiscal year means the amount determined pursuant to
the formula prescribed in Section 4.





“Executive Bonus First Officer Pool” for a fiscal year means the percentage of
the Company’s Pre-tax Earnings designated for such pool by the Board of
Directors of the Holding Company for the fiscal year.





“Holding Company” means A.G. Edwards, Inc.





“Merit Bonus First Officer Pool” for a fiscal year means the percentage of the
Company’s Pre-tax Earnings designated for such pool by the Board of Directors of
the Holding Company for the fiscal year.





“Participant” means an Eligible Employee for a fiscal year who is assigned
Shares for such fiscal year in accordance with Section 5, and who has not lost
his or her right to receive a bonus for such fiscal year in accordance with
Section 6.





“Plan” means the A.G. Edwards, Inc. Corporate Executive Bonus Plan as set forth
herein.





“Plan Administrator” means the Compensation Committee of A.G. Edwards & Sons,
Inc. or any existing or newly created committee appointed or designated by the
Board of Directors of A.G. Edwards & Sons, Inc. or by the Board of Directors of
the Holding Company, which may have limited, joint or exclusive authority with
respect to this Plan.





“Pre-tax Earnings” for a fiscal year means the earnings reported by the Company
on its audited consolidated financial statements for the fiscal year less
provision for income taxes, employee bonuses and the Company’s discretionary
profit sharing plan contributions.





“Second Officer Pool” for a fiscal year means the percentage of the Company’s
Pre-tax Earnings designated for such pool by the Board of Directors of the
Holding Company for the fiscal year.





“Senior Executive” means an Eligible Employee designated, from time to time, as
a Senior Executive by the Board of Directors of the Holding Company.





“Senior Executive Shares” means the number of shares assigned to a Senior
Executive for the purpose of determining a Senior Executive Bonus payable
pursuant to this Plan.



1


--------------------------------------------------------------------------------




“Senior Executive Bonus” for a fiscal year means the value of one Year-End Share
for a Senior Executive as determined pursuant to Section 7 of this Plan
multiplied by the number of Senior Executive Shares assigned to the Senior
Executive.





“Senior Executive Bonus Pool” for a fiscal year shall equal the aggregation of
the amount of all Senior Executive Bonus.





“Shares” means the number of units assigned to a Participant for the purpose of
determining the portion of the Executive Bonus Pool payable pursuant to this
Plan to such Participant for a fiscal year.





“Third Bonus Pool” for a fiscal year means a percentage of the revenues (net of
direct expenses) of the departments identified on Exhibit I hereto, as reflected
in the monthly profit and loss statements generated by the Company’s general
ledger system, which are designated for such pool by the Board of Directors of
the Holding Company for the fiscal year determined as provided in Exhibit I.





“Weighted Year-end Shares” means, with respect to any Participant in a fiscal
year, the amount determined by multiplying the Year-end Salary of the
Participant for the fiscal year by the Participant’s Year-end Shares; dividing
such product by 1,000 and rounding the result to the nearest whole integer.





“Year-end Salary” means, with respect to any Participant for a fiscal year, the
average rate of salary for the Participant in effect as of each day during the
fiscal year while the Participant is employed as an Eligible Employee.





“Year-end Shares” means, with respect to any Participant for a fiscal year, the
average of the number of Shares assigned to the Participant as of each day
during the fiscal year; provided, a Participant shall be considered as having no
Shares on each day that the Participant is not actively employed by the Company.



3.       Eligibility.




Subject to Section 6, officers of the Company who are not otherwise eligible for
variable compensation or bonus (such as commissions, sales bonuses or a Branch
Manager’s Share of Branch Office Profits) are eligible to participate in the
Plan, including regional managers of the Company who are not eligible to receive
a Branch Manager’s Share of Branch Office Profits because of a waiver of the
right to receive such amount.





Officers of the Company who are eligible to participate in the Plan are not
entitled to an assignment of Shares but only receive Shares in the discretion of
the Plan Administrator (except the Chief Executive Officer of the Holding
Company and officers designated as Senior Executives), and consequently are not
necessarily entitled to any payment pursuant to the Plan. The Compensation
Committee of the Holding Company will in its discretion determine the number of
shares assigned to the Chief Executive Officer of the Holding Company and
recommend to the Holding Company Board of Directors the number of Shares for
Senior Executives, which the Holding Company determines in its own discretion.



4.    Executive Bonus Pool Accrual Formula.



Unless increased or decreased as provided below, the Executive Bonus Pool for a
fiscal year shall be the sum of the following five amounts less the other
amounts stated below, all determined as of the last day of such fiscal year
(even though actual amounts may not be known and actual distributions may not
occur until after such time):



(a)
  the Executive Bonus First Officer Pool for the fiscal year;


(b)
  the Merit Bonus First Officer Pool for the fiscal year;


(c)
  the Second Officer Pool for the fiscal year;


(d)
  the Third Bonus Pool for the fiscal year; and


(e)
  the total unallocated Branch Manager’s Share of Branch Office Profits that is
not paid to regional branch managers because they are Participants in this Plan;


less amounts paid out of the Merit Bonus First Officer Pool as merit bonuses for
the fiscal year; and

less amounts paid out of the Second Officer Pool as discretionary bonuses for
the fiscal year.

2


--------------------------------------------------------------------------------




In addition to the accrual formula described above, there will be an accrual for
each fiscal year for an amount equal to the Senior Executive Bonus Pool.





The Board of Directors of the Holding Company in its discretion may increase or
decrease the Executive Bonus Pool and the Senior Executive Bonus Pool for any
fiscal year at any time and in any manner before it is distributed to
Participants.



5.       Shares and Salary of Participants.




The Plan Administrator shall assign a number of Shares (which may be zero) to
each Eligible Employee (except the Chief Executive Officer of the Holding
Company and others designated as Senior Executives) before the beginning of a
fiscal year. The Compensation Committee of the Board of Directors of the Holding
Company shall assign a number of Shares (which may be zero) to the Chief
Executive Officer of the Holding Company and recommend to the Holding Company
Board of Directors the number of Shares for Senior Executives before the
beginning of a fiscal year. The Holding Company Board of Directors shall assign
a number of Shares (which may be zero) to the Senior Executives other than the
Chief Executive Officer.





The Plan Administrator in its discretion may adjust the Shares, the salary or
both of each Participant (other than the Chief Executive Officer of the Holding
Company and others designated as Senior Executives) from time to time during a
fiscal year, including, but not limited to, assigning Shares to an individual
who becomes an Eligible Employee during the fiscal year. The Compensation
Committee of the Board of Directors of the Holding Company in its discretion may
adjust the Shares, the salary or both of the Chief Executive Officer of the
Holding Company and recommend to the Holding Company Board of Directors
adjustment of Shares, the salary or both for Senior Executives from time to time
during any fiscal year. The Holding Company Board of Directors in its discretion
may adjust the Shares, the salary or both of Senior Executives other than the
Chief Executive Officer.



6.       Terminations During the Fiscal Year.




Generally, an individual must be employed by the Company as an Eligible Employee
on the last day of a fiscal year to be a Participant entitled to receive a bonus
under the Plan for that fiscal year; however, the Plan Administrator may in its
discretion permit any Eligible Employee (except the Chief Executive Officer of
the Holding Company and other Senior Executives) to receive a bonus under this
Plan for such fiscal year if (i) the Eligible Employee retires or dies during
any such fiscal year or (ii) the Eligible Employee’s employment is terminated by
the Company for any reason after the third month of such fiscal year. The
Compensation Committee of the Board of Directors of the Holding Company may in
its discretion permit the Chief Executive Officers of the Holding Company and
recommend to the Holding Company Board of Directors for other Senior Executives
to receive a bonus under this Plan for such fiscal year and the Holding Company
Board of Directors may in its discretion permit Senior Executives other than the
Chief Executive Officer to receive a bonus under this Plan for such fiscal year
if (i) said Participant retires or dies during any such fiscal year or (ii) the
Participant’s employment is terminated by the Company for any reason after the
third month of such fiscal year.





An Eligible Employee who resigns or is terminated for any reason whatsoever
prior to the end of the third month of any fiscal year shall not be entitled to
receive a bonus under the Plan for that fiscal year. Further, except as provided
above for retirement or death, an Eligible Employee who voluntarily leaves the
employment of the Company after the third month of any fiscal year shall not be
entitled to receive a bonus under the Plan for that fiscal year.



7.       Bonus Pool Distribution Formula.




The Executive Bonus Pool for a fiscal year shall be distributed on such date or
dates as may be specified by the Board of Directors of the Holding Company as
follows:



(a)
  The Executive Bonus Pool shall be mathematically divided into two portions
consisting of two-thirds and one-third, respectively, of the total amount of the
Executive Bonus Pool.


(b)
  Each Participant who is not a Senior Executiveshall receive an amount equal to
the two-thirds portion of the Executive Bonus Pool multiplied by the ratio of
such Participant’s Year-end Shares to the total Year-end Shares of all
Participants.


3


--------------------------------------------------------------------------------


(c)
  Each Participant who is not a Senior Executive shall receive an amount equal
to the one-third portion of the Executive Bonus Pool multiplied by the ratio of
such Participant’s Weighted Year-end Shares to the total Weighted Year-end
Shares of all Participants.


(d)
  Each Senior Executive shall receive an amount equal to their Senior Executive
Bonus.




Before the actual amount of the Executive Bonus Pool is determined for a fiscal
year, the Company may distribute a portion of such Executive Bonus Pool to
Participants based on the Company’s estimate of the amount of such Executive
Bonus Pool, with the remainder distributed after the actual amount is determined
and on such date or dates as may be specified by the Board of Directors of the
Holding Company.



8.       Limitation on Bonus Amount For Certain Executive Officers.




Notwithstanding anything contained herein to the contrary, if a Participant’s
compensation that is payable by the Company is subject to the deduction
limitation of Section 162(m) of the Internal Revenue Code of 1986 in a fiscal
year, then the total amount otherwise payable to such Participant for such
fiscal year under this Plan shall be reduced (but not below zero) by the amount
necessary, if any, so that the aggregate amount of (i) all compensation paid for
such fiscal year to such Participant under this Plan and (ii) all other
compensation of such Participant from the Company for such fiscal year does not
exceed such deduction limitation. The amount that is not paid to Participants
because of the limitation of this Section 8 shall not increase the portion of
the Executive Bonus Pool or Senior Executive Pool payable to other Participants
but shall be retained by the Company, so that such limitation on the bonus paid
to a particular Participant shall not affect the bonus amount payable to any
other Participant.



9.       General Administration.




The Plan Administrator shall have the authority to interpret and administer the
Plan, to delegate its authority and duties under the Plan, and to take all such
steps and make all such rules or determinations in connection with the Plan as
it may deem necessary or advisable, including, without limitation, the
construction of any ambiguities that may arise in the administration of the Plan
and the exclusion of items from the definition of “Pre-tax Earnings,” such as
effects of changes in accounting principles, discontinued operations,
extraordinary items and similar items. By their participation in the Plan, all
Plan Participants agree that such interpretations and determinations made by the
Plan Administrator shall be final, conclusive and binding on all Participants if
there is any rational basis for such interpretations or determinations.





The Secretary of the Company shall develop procedures and keep detailed records
as may be required to implement and document decisions made under the Plan.



4


--------------------------------------------------------------------------------
